Name: Commission Regulation (EU) NoÃ 596/2010 of 7Ã July 2010 adapting Regulation (EC) NoÃ 1019/2002 on marketing standards for olive oil on account of the accession of Bulgaria and Romania
 Type: Regulation
 Subject Matter: marketing;  Europe;  processed agricultural produce
 Date Published: nan

 8.7.2010 EN Official Journal of the European Union L 173/27 COMMISSION REGULATION (EU) No 596/2010 of 7 July 2010 adapting Regulation (EC) No 1019/2002 on marketing standards for olive oil on account of the accession of Bulgaria and Romania THE EUROPEAN COMMISSION, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Whereas: (1) It is necessary to make a technical adaptation to Commission Regulation (EC) No 1019/2002 (1) on account of the accession of the Republic of Bulgaria and of Romania to the European Union. (2) The second subparagraph of Article 9(1) of Commission Regulation (EC) No 1019/2002 requires Member States to notify the Commission of the measures taken to ensure compliance with that Regulation, including the system of penalties, no later than 31 December 2002. In order to allow Bulgaria and Romania to meet this requirement, a date after accession should be established for those Member States. (3) Regulation (EC) No 1019/2002 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is added to Article 9(1) of Regulation (EC) No 1019/2002: Bulgaria and Romania shall communicate to the Commission the measures referred to in the first paragraph no later than 31 December 2010, and the amendments to those measures before the end of the month following that in which they are adopted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 155, 14.6.2002, p. 27.